No opinion. MacCrate, Schmidt, Beldock and Ughetta, JJ., concur; Wenzel, Acting P. J., dissents and votes to annul the determination, with the following memorandum: The zoning board of appeals was limited in its issuance of special use permits by certain established standards. It was required in its determination of such applications not to thwart the comprehensive plan “to lessen congestion in the streets” and “to secure freedom from fire, panic and other dangers.” There is testimony that the road upon which these properties lie is a narrow one, at points little more than eleven feet wide. The trucks of the holder of the permit are eight feet wide, practically pre-empting the road in such places. No car can pass such a truck in either direction. This of course would include fire apparatus. Nor, obviously, can the continued maintenance of a gravel pit as now permitted be “in harmony with” or conducive to an “orderly general development” of an “02” residence district as presently prescribed.